Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 02/19/2021.
Claims 1-3, 5-13, 15-20 are pending and presented for examination. Claim 14 has been previously cancelled. 
Rejection of claim 20, under 35 USC 112 is withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, 13, the claim recites “the EPS bearer…” It lacks antecedent basis as neither claim 1 nor claim 13 recites EPS bearer. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-10, 11-12, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 9,462,525 B1) in view of Cisco (A book on “5G non Standalone Solution guide, StarOS 21.5,” published April 06, 2018, referred to as Cisco from hereon), Applicant Admitted Prior Art (Official Notice now taken as Admitted prior art, referred to as AAPA) and Wang et al. (US 2014/0079022 A1).

Regarding claims 1, 11, Malhotra discloses a method or system comprising: 
One or more processors (see col. 11, lines 27-36); a memory (see col. 11, lines 27-36); and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 4, discloses various components, see also (see col. 11, lines 27-36)) comprising:
receiving, from a User Equipment (UE), an Internet Protocol (IP) Media Subsystem (IMS) connection request (see col. 5, lines 43-col. 6, line 3, discloses connection request in a form of attach); 
initiating activation of an IMS bearer for the UE, the IMS bearer utilizing a first radio bearer including a first base station that is configured to use a first Radio Access Technology 
initiating, in response to the activation of the IMS bearer, activation of a second radio bearer including a second base station that is configured to use a second RAT, the IMS bearer utilizing the second radio bearer (see col. 5, lines 43-col. 6, lines 49, discloses initiating activation of second bearer via second RAT in response to activation of first RAT and based on information of UE presence within second RAT at the time of connection); 
wherein the first radio bearer remains active while the second radio bearer is active (see fig. 3, discloses both bearers being active). 
Malhotra fails to disclose wherein a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT or wherein the first RAT and the second RAT form a non-standalone (NSA) network.
Cisco discloses a NSA architecture configured with two different RATs, wherein the first RAT is LTE and second RAT is 5G (see at least three options at page 2). Additionally, AAPA notes that it is well known for 5G RAT to operate at higher frequency than the LTE RAT. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT in NSA network setting. 
The motivation for doing so would be to allow migration to 5G technology by using existing technology that is already deployed. 
Malhotra fail to disclose but Wang discloses wherein the activation of the second radio bearer is initiated a predetermined period of time after initiating the activation of the IMS bearer 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a predetermined time period in between the activation of each IMS bearer as described by Wang. 
The motivation for doing so would be to prevent ping pong effect described by Wang at par. 0185. 

Regarding claims 2, 12, Malhotra discloses the method wherein initiating the activation of the IMS bearer for the UE comprises forwarding the IMS connection request to a Mobility Management Entity (MME) (see col. 7, lines 48-67, discloses forwarding the request to MME).

Regarding claims 5, 15, Malhotra discloses the method, wherein the method further comprises: determining that the activation of the IMS bearer is complete (col. 8, lines 46-51). 

Regarding claims 6, 16, Malhotra fails to disclose but Cisco discloses the method wherein determining that the activation of the IMS bearer is complete comprises receiving, from the UE, an indication that the UE is 5G-capable, and wherein the second RAT is a 5G New Radio (NR) RAT (see fig. 3, DCNR bit as an indication that the UE is 5G capable).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an indication that the UE is 5G capable and wherein the second RAT is a 5G NR as described by Cisco.


Regarding claims 7-8, 17, Malhotra discloses the method wherein activating the second radio bearer comprises transmitting, to a Mobility Management Entity (MME), a request to activate the second radio bearer as recited in claim 7 (see col. 8, lines 24-51) or receiving, from the MME, a response confirming second radio bearer has been activated as recited in claim 8 (see col. 8, lines 24-51).

Regarding claims 9, 18, Malhotra discloses the method wherein the first base station is an eNodeB configured to use a 4G RAT (see col. 5, lines 29-42, discloses LTE as 4G RAT).  Malhotra fails to disclose but Cisco discloses wherein the second base station is an gNodeB configured to use a 5G New Radio (NR) RAT (see fig. 4 at page 11, discloses the secondary node to be gNB).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include the second basestation as gNodeB configured to use 5G NR RAT as described by Cisco. 
The motivation for doing so would be to allow at least dual connection to the UE.

Regarding claims 10, 19, As described with respect to claim 9, the combination of Malhotra and Cisco discloses the method wherein the first RAT is a 4G RAT and the second RAT is a 5G New Radio (NR) RAT (see fig. 4, page 11 of Cisco). 

AAPA notes that it is well known to operate 5G RAT at particularly frequency that is higher than 4G RAT. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the first base station is incapable of transmitting data to the UE using the 5G NR RAT as the underlying technology between the RAT is different. 
The motivation for doing so would be to allow deploying the new RAT technology that would allow dual connection. 

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Malhotra in view of Cisco and AAPA as applied to claim 1, 11 above, and further in view of Youtz et al. (USP 9906992 B1).

Regarding claims 3, 13, Malhotra fails to explicitly disclose but Youtz discloses the method wherein the EPS bearer comprises a Serving Gateway (SGW) and a Packet Data Network (PDN) Gateway (PGW) (col. 7, lines 21-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an EPS bearer comprising a SGW and PGW as described by Youtz. 
The motivation for doing so would be to allow establishing an EPS bearer. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Malhotra et al. (US 9,462,525 B1) in view of Cisco (A book on “5G non Standalone Solution guide, StarOS 21.5,” published April 06, 2018, referred to as Cisco from hereon) and Abe et al. (US 2019/0141521 A1). 

Regarding claim 20, Malhotra discloses a device, comprising: 
One or more processors (see col. 11, lines 27-36); a memory (see col. 11, lines 27-36); and one or more components stored in the memory and executable by the one or more processors to perform operations (see fig. 4, discloses various components, see also (see col. 11, lines 27-36)) comprising:
causing a first base station to initiate activation of Internet Protocol (IP) Media Subsystem (IMS) bearer by transmitting, to the first base station, an IMS connection request (see col. 5, lines 43-col. 6, line 3, discloses connection request in a form of attach); 
receiving, from the first base station, an indication that the activation of the IMS bearer is complete (col. 8, lines 46-51), 
in response to receiving the indication that the activation of the IMS bearer is complete (col. 7, lines 48-col. 51, discloses completing the first bearer and in response using the first bearer to establish a second), causing the first base station to initiate creation of a second radio bearer including a second base station by transmitting, to the first base station, an indication that the UE is capable of communicating over second RAT (col. 7, lines 48-col. 51, discloses establishing a second radio bearer for example by indicating that the coverage or capability to communicate with second BS); and 

Malhotra fails to disclose wherein the indication is an indication that the UE is 5G capable, wherein the second BS is a 5G New Radio (NR) and wherein the first base station and the second base station form a non-standalone (NSA) network and the first radio bearer remains active while the second radio bearer is active.
Cisco discloses a NSA architecture configured with two different RATs, wherein the first RAT is LTE and second RAT is 5G (see at least three options at page 2). Cisco also discloses 
receiving, from the UE, an indication that the UE is 5G-capable, and wherein the second RAT is a 5G New Radio (NR) RAT (see fig. 3, DCNR bit as an indication that the UE is 5G capable).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a second base station that is configured to use a second RAT corresponding to a higher frequency than the first RAT in NSA network setting. 
The motivation for doing so would be to allow migration to 5G technology by using existing technology that is already deployed. 
Malhotra fails to disclose but Abe discloses that the IMS bearer comprising an Evolved Packet System (EPS) bearer that utilizes the first base station (see par. 0032, discloses IMS bearer is same as EPS bearer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include an IMS bearer comprising an EPS bearer utilizing the first BS as described by Abe. 
The motivation to for doing so would be to enable data services.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nishant Divecha/Primary Examiner, Art Unit 2466